AMERICAN INDEPENDENCE FUNDS TRUST II (the “Trust”) SUPPLEMENT DATED MARCH 2, 2014 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2015 AMERICAN INDEPENDENCE MAR TACTICAL MODERATE GROWTH FUND (TICKER SYMBOL: MGZCX, MGZRX) AMERICAN INDEPENDENCE MAR TACTICAL GROWTH FUND (TICKER SYMBOL: MGMCX, MGMRX) This supplement to the Prospectus and Statement of Additional Information (“SAI”), each dated March 1, 2015, for the American Independence Funds Trust II, updates certain information in the Prospectus and SAI with respect to the Class C shares and Class R shares of the American Independence MAR Tactical Moderate
